               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KEITH C. BACHTELL and RENEE               :    Civil No. 1:18-cv-02292
D. BACHTELL, as Administrators of         :
the Estate of Jamison Taylor Bachtell,    :
dec’d and in their own right,             :
                                          :
      Plaintiffs,                         :
                                          :
        v.                                :
GENERAL MILLS, INC. and                   :
SIGNATURE BRANDS LLC,                     :
                                          :
      Defendants/                         :
      Third Party Plaintiffs.             :
                                          :
         v.                               :
FLAIR FLEXIBLE PACKAGING                  :
CORPORATION and MANTO                     :
INTERNATIONAL LIMITED                     :
                                          :
     Third-Party Defendants               :   Judge Sylvia H. Rambo

                                    ORDER
      Before the court is Signature Brands LLC’s Motion for Leave to File

Amended Answer with Counter-claim Against Keith C. Bachtell and Renee D.

Bachtell. (Doc. 61.) As explained in the corresponding memorandum, it would be

futile to permit amendment to add a contribution counterclaim because it is currently

unripe. Thus, the motion is DENIED.

IT IS SO ORDERED.
                                         /s/ Sylvia H. Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge

Dated: January 15, 2020
